DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 05/02/2022.  These drawings are accepted.

Specification
The specification amendments were received on 05/02/2022.  These amendments are accepted.

Response to Arguments
Applicant’s arguments filed 05/02/2022, with respect to claim limitations cited as invoking 35 U.S.C. 112(f) are persuasive in part.  
Applicant argues that amended claims recite sufficient structure for the limitation “engagement member” so that it should not be interpreted as invoking 35 U.S.C. 112(f).
The Examiner agrees and notes that “engagement member” is no longer interpreted as invoking 35 U.S.C. 112(f).
Applicant argues that “lifter,” “vertical extension member,” “movement member,” “connection member,” “towing machine,” “guiding-and-lifter member,” “swivel carriage lifter,” “fixed wheel lifter,” and “stabilizing member” should not be interpreted under 35 U.S.C. 112(f) because the claims “recite specific structure to perform the claimed functions.”  As an example, Applicant cites “engagement members,” “engagement feet,” “at least one vertical extension member,” and “at least one vertical movement member” as specific structure for claimed “lifter.”
The Examiner responds that only “engagement feet” is a limitation that is specific structure, but it is not sufficient structure to perform the claimed function (see MPEP 2181(I)).  The other limitations cited by Applicant as disclosing sufficient structure for claimed “lifter” use the term “member,” which is considered to be a nonce term.  As stated in MPEP 2181(I)(A), “[f]or a term to be considered a substitute for "means," and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit the scope of the claim to any specific manner or structure for performing the claimed function.”  Although the term “member” implies structure, it lacks sufficient structure for performing the respective function.
Applicant further argues that the terms are not intended to invoke 35 U.S.C. 112(f).
The Examiner responds that Applicant’s intent is not one of the criteria for determining whether a claimed limitation does or does not invoke 35 U.S.C. 112(f).
Thus, the Examiner maintains that claimed “lifter,” “vertical extension member,” “movement member,” “connection member,” “towing machine,” “guiding-and-lifter member,” “swivel carriage lifter,” “fixed wheel lifter,” and “stabilizing member” are interpreted as invoking 35 U.S.C. 112(f).
Applicant argues that Roestel appears to teach a single engagement member, jack beam 60.
The Examiner responds that the limitation “engagement member” is interpreted under 35 U.S.C. 112(f) and is not known within the art to have any specific structure.  Furthermore, the limitation is only further structurally limited to have an engagement foot.  Thus, any element or combination of elements that include a foot and that perform the function of engaging can be interpreted as disclosing claimed “engagement member.”  It is the Examiner’s position that Roestel discloses at least two engagement members, and provides details of this interpretation below.
Applicant argues that Roestel’s opening 78 is an interior space created by the frame of the rack 10, and is therefore not an opening which is disposed in any base beams of the rack.
The Examiner disagrees, noting that Roestel’s opening 78 is created by 22, which is a base beam of the rack.
Applicant notes that the Examiner states on page 11 of the Office Action, that Roestel does not disclose an “engagement member with at least one engagement foot.”  Therefore, Roestel cannot anticipate amended claim 1 which recites “a plurality of engagement members each including at least one engagement foot.”
The Examiner responds that, upon further consideration of Roestel and the broad meaning of “foot,” it is the Examiner’s interpretation that Roestel does disclose at least one engagement foot and has provided a detailed explanation below.
Applicant states that, while the Examiner listed claims 19-20 in the rejection over Roestel in view of Schilling, no explanation for the rejection of claims 19 and 20 was given and, thus, assumes that reference to claims 19 and 20 in respect of the rejection over Roestel in view of Schilling was made in error.
The Examiner agrees and notes that the error was an inadvertent typographical error.
	Applicant’s arguments with respect to Zuckerman and Claims 19-20 have been considered but are moot because the new ground of rejection does not rely on Zuckerman.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lifter,” “vertical extension member,” “movement member,” “connection member,” “towing machine,” “guiding-and-lifter member,” “swivel carriage lifter,” “fixed wheel lifter,” and “stabilizing member.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-10, 11, 13-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Roestel (2006/0182567).
Roestel discloses;
Claim 1. A rack transportation system comprising: a rack (10) for holding a material, the rack having a plurality of lifter engagement openings (78 at each end) disposed in a plurality of base beams (22 at each end) of the rack; and a lifter (50) for lifting the rack, the lifter comprising: a plurality of engagement members (front and rear 58 and respective 54 and 56, and respective carriages for 54 and 56, see annotated Fig. 7) each including at least one engagement foot1 (56 and its carriage), wherein in use each engagement foot interlocks2 with a respective engagement opening of the rack (when 58 extends, 56 and the top of 60 interlock within the opening between the floor and 44), and at least a first vertical extension member (front 58 and respective 54 and its carriage), wherein in use the at least a first vertical extension member extends to lift the interlocked lifter and rack, and wherein the at least a first vertical extension member includes at least a first movement member (54) (Par. 0017-0022 and Fig. 1 and 5-7).
Claim 11. A rack lifter comprising: a frame (64); a connection member (62) connected to the frame; a plurality of engagement members (front and rear 58 and respective 54 and 56, and respective carriages for 54 and 56, see annotated Fig. 7) connected to the frame, each engagement member including at least one engagement foot (56 and its carriage); and at least a first vertical extension member (front 58 and respective 54 and its carriage) connected to the frame, wherein in use the plurality of engagement members interlock with a plurality of engagement openings (78 at each end) disposed in a plurality of base beams (22 at each end) of a rack (10), and the at least a first vertical extension member extends to lift the lifter and rack, wherein the at least a first vertical extension member includes at least a first movement member (54) (Par. 0017-0022 and Fig. 1 and 5-7).  
Claim 2. The system of claim 1, wherein the lifter is connectable to a towing machine (Par. 0023) (Par. 0022-0023 and Fig. 5).  
Claims 4 and 13. The system/lifter of claims 1/11 respectively, wherein at least a first movement member (54 respective to rear 58) of a second vertical extension member (rear 58 and respective 54 and its carriage) comprises at least one fixed wheel (Par. 0021 and Fig. 7).  
Claims 5 and 14. The system/lifter of claims 1/11 respectively, wherein the lifter further comprises a guiding-and-lifting member (52 and 58), wherein in use the guiding-and-lifting member guides the movement of the lifter and lifts the lifter (Par. 0021 and Fig. 6).  
Claim 6. The system of claim 5, wherein the guiding-and-lifting member (52 and 58) comprises at least one fixed wheel (any of 56 not previously identified) (Par. 0021 and Fig. 6).  
Claims 8 and 17. The system/lifter of claims 1/11 respectively, wherein the lifter further comprises a stabilizing member (66) which can assist in providing balance (Fig. 7).  
Claim 9. The system of claim 1, wherein the lifter further comprises hydraulics (Par. 0021-0023) used for lifting and lowering.  
Claims 10 and 18. The system/lifter of claims 9/17 respectively, wherein the lifter further comprises a wireless human-machine interface (76) and storage (behind 70) therefor (Par. 0022 and Fig. 5).  
Claim 16. The lifter of claim 11, wherein the lifter further comprises a hydraulic system (70, 72, and 76) for extending the at least one vertical extension member (Par. 0022 and Fig. 7).  
Claim 19. A method of lifting a rack (10) using a lifter (50), wherein the rack comprises an interior space (area between front and rear 78) and a plurality of engagement openings (78 at each end) disposed in a plurality of base beams (22 at each end) of the rack, and the lifter comprises a towing machine connection member (62), a guiding-and-lifting member (52 and 58), a plurality of engagement members (front and rear 58 and respective 54 and 56, and respective carriages for 54 and 56, see annotated Fig. 7) with at least one engagement foot (56 and its carriage), and at least one vertical extension member (58), the method comprising: 
connecting the lifter to a towing machine by the towing machine connection member of the lifter (Par. 0023); raising the lifter from a lowered position to a lifted position by the guiding-and-lifting member of the lifter (Par. 0004); maneuvering the lifter into the interior space of the rack by moving the connected lifter and towing machine (Par. 0023); lowering the lifter within the interior space of the rack by lowering the guiding-and-lifting member of the lifter (Par. 0005); maneuvering the lifter by moving the connected lifter and towing machine such that the engagement feet of the engagement members interlock with the engagement openings of the rack (Par. 0004-0005); and extending the at least one vertical extension member to lift the rack by the lifter (Par. 0003-0023 and Fig. 1 and 5-7).
Claim 20. (Currently Amended) The method of claim 19 further comprising: moving the lifter and the rack by moving the towing machine (Par. 0004); lowering the rack to the ground by shortening the vertical extension members (Par. 0004); removing the engagement feet from the engagement openings by moving the connected lifter and towing machine; lifting the lifter by raising the guiding-and-lifting member; removing the lifter from the interior space of the rack by moving the connected lifter and towing machine; lowering the lifter by lowering the guiding-and-lifting member, wherein the lifter is supported by the at least one vertical extension member; and disconnecting the lifter from the lifting-and-towing machine by disengaging the lifting-and-towing machine connection member (Par. 0003-0023 and Fig. 1 and 5-7).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roestel in view of Schilling et al. (US 7,438,301).
Roestel discloses;
Claims 7 and 15. The system/lifter of claims 1/11 respectively, wherein the lifter further comprises at least one fixed wheel lift (distal 58 and 52 underneath distal 58) (Par. 0021 and Fig. 7).
Roestel does not recite;
Claims 3 and 12. The system of claim 1, wherein the at least a first movement member of the first vertical extension member comprises at least one swivel wheel.  
Claims 7 and 15. The system/lifter further comprises at least one swivel carriage lifter.  
	However, Schilling discloses a system and lifter (20) for moving rack (24) and further teaches a swivel wheel (132) and a swivel carriage lifter (112) (Col. 3-5 and Fig. 1 and 8).
Therefore, in view of Schilling’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Roestel’s lifter to include a swivel wheel or swivel carriage lifter to allow for easier positioning of the lifter.


    PNG
    media_image1.png
    912
    1227
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD P JARRETT/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 The term “foot” is interpreted within its broadest reasonable meaning, which includes the definition “the lower part of anything” (WordNet online dictionary).
        2 The term “interlock” is interpreted within its broadest reasonable meaning, which includes the definitions “coordinate in such a way that all parts work together effectively” (WordNet online dictionary).